UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7080



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


GREG COMMANDER,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CR-91-57-G, CA-97-740-1)


Submitted:   October 8, 1998                 Decided:   October 28, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Greg Commander, Appellant Pro Se. Benjamin H. White, Jr., Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A.§ 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Commander, Nos. CR-91-57-G; CA-97-740-1

(M.D.N.C. May 26, 1998). In addition, this Court will generally not

consider issues raised for the first time on appeal. See Karpel v.

Inova Health Sys. Servs., 134 F.3d 1222, 1227 (4th Cir. 1998). We

note there was sufficient evidence to sentence Appellant based upon

crack cocaine. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2